Citation Nr: 1547958	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-29 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for pilonidal sinus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a rating in excess of 10 percent for pilonidal sinus. 

This appeal was remanded by the Board in August 2013 for further development.  Thereafter, in a March 2014 decision, the Board denied the increased rating claim.  In March 2015, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the March 2014 Board's denial of entitlement to an increased rating for pilonidal sinus and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a rating in excess of 10 percent is warranted for his service-connected pilonidal sinus. 

The Veteran as afforded a VA examination in June 2009, at which time he reported that he experienced intermittent pain and rectal discharge caused by his pilonidal sinus.  However, following physical examination, the examiner did not report any smell or discharge.  In the Veteran's November 2011 substantive appeal, he asserted that the current rating for his pilonidal sinus did not account for the pain, pungent smell and drainage associated with the disability.  The appellant was afforded an additional VA examination in October 2013, where he again stated that he experienced a daily smell associated with his pilonidal sinus.  The examiner opined that that there was no systemic manifestation of the disability.  

The JMR determined that the Board erred in relying on a VA medical record dated in December 1999 to support its denial of the appellant's increased rating claim.  Additionally, while the Board found that the Veteran was competent to describe his symptoms, the Board did not address the appellant's credibility related to describing the strong smell and discharge related to his disability.

The Board notes that in exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service (now the Director of Compensation Service).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

Here, the Veteran has reported that his pilonidal sinus has been manifested by an intermittent pungent smell and drainage.  However, the applicable disability ratings apply only for painful and unstable scars.  

On remand, the RO should obtain an opinion that details the severity of the Veteran's pilonidal sinus throughout the period on appeal.  Thereafter, the RO should submit the claim to the Director, Compensation and Pension Service, for an extraschedular opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who conducted the October 2013 VA examination, or to another qualified examiner if he is unavailable, to provide an addendum.  The claims file, including this remand must be reviewed by the examiner and such review should be noted in the remand directives. 

The examiner is to identify all symptoms associated with the Veteran's pilonidal sinus throughout the appeals period.  The examiner should detail the number of scars and the length and width of each scar.  The examiner should also state whether there is any indication in the records that the pilonidal sinus was manifested by a pungent smell and/or drainage.
A rationale must be provided for any opinion rendered.

The examiner must discuss the lay evidence of record.  Specifically, the examiner must discuss the Veteran's reports of a pungent smell and discharge associated with the pilonidal sinus.  In this regard, the examiner should still state whether the Veteran's reports of an odor associated with his cyst are or could be consistent with that disability, based on his medical knowledge and the findings of record. 

2.  Thereafter, if an increased rating is not awarded, the RO should submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration per § 3.321(b)(1).  Any opinion should set forth and discuss criteria to be considered for higher ratings and the findings as to whether or not such criteria have been met.

3.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




